ORDER
PER CURIAM.
Steven Smith (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief because his post-conviction counsel abandoned him by failing to timely file an amended motion and by later filing a statement in lieu of an amended motion that incorrectly stated that all facts supporting Movant’s claims were asserted in his pro se 29.15 motion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).